Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.      Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is not clear what is required by the instant claims 5-7.  The instant claim 5 requires alkali or alkaline earth metals.  The instant claim 7 depends on claim 5.  The instant claim 7 defines the metal as including metals that are not alkali or alkaline earth metals.  It is therefore not clear if the instant claim 7 is redefining the alkali or alkaline earth metals or is requiring the presence of additional metals.  The latter case creates a lack of clarity regarding antecedent basis for “the metal” of claim 7.  It is noted that the applicant may be their own lexicographer and redefine terms.  However, the two possible claim interpretations also creates a lack of clarity.  Claim 7 further creates a lack of clarity as to what metals, in addition to the usual metals defined as being alkali or alkaline earth metals, are encompassed by the instant claims 5 and 6.

For examination purposes, all metals will be included in claims 5 and 6.

4.     Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

A.     The instant claim 7 depends from the instant claim 5.  The instant claim 5 limits the metals to alkali and alkaline earth metals.  The instant claim 7 includes metals that are not alkali or alkaline earth metals.  The instant claim 7 therefore broadens the scope of the instant claim 5 which is contrary to the requirements of the above statute that the dependent claim further limit the subject matter of the claim upon which it depends and include all the limitations of the claim upon which it depends.  


  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1, 3-5, 7-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2017/0283545 Woulters.

Regarding claims 1, 3, 12, 15, and 18:

Woulters discloses a cured composition containing a mixture of polyisocyanate, catalyst, and core-shell rubber toughening agent which falls within the scope of the instantly claimed core-shell rubber impact modifier.  See Woulter, Figures 1A, 1B, and 2.  Figures 1A and 1B show the core shell structure that Woulter’s block polymers assume in the polyisocyanates/polyisocyanurates of Woulters.  Figure 2 shows that the core shell rubbers of Woulters are uniformly dispersed in the mixtures of Woulters.  See Woulters, paragraphs [0017]-[0021].  See Woulters, paragraphs [0063] and [0064] which describe the above cited  Figures 1A, 1B, and 2.  See Woulters, paragraphs [0070]-[0075].  See Woulters, paragraphs [0031] and [0107], which discloses using aliphatic polyisocyanate in the compositions of Woulters.  The aliphatic polyisocyanates are one of only two possibilities and are therefore taken as being disclosed with sufficient specificity to anticipate their use in the inventions of Woulters.
Woulters, paragraph [0102] describes their toughening agents as having a spherical shell enclosing a rubbery core.  Note the last sentence of Woulters, paragraph [0102].  This makes Woulters’ block copolymers the core shell rubbers of the instant claims.  Woulters discloses choosing polyisocyanate miscible monomers as one block segment and polyisocyanate immiscible monomers as another block segment of their toughening agents.  This gives the self-assembly into the core-shell rubbers of the instant claims as described by Woulters.  In this regard, see Woulters, Figures 1A, 1B, and 2 and paragraphs [0090], [0091], [0094], noting the rubber forming monomers, [0095], [0096], [0098], noting the discussion of the polyisocyanate miscible and immiscible blocks, and [0102].
Wouters, paragraph [0098] states that the self-assembled block copolymers “disperse easily”.  This implies that the core-shell rubbers of Woulters having the miscible and immiscible blocks are uniformly dispersible in Woulter’s mixtures.
Woulter, paragraph [0102] describes the rubber toughening phase as being the immiscible phase and the core-shell structure of Woulter’s block copolymer toughening agents.
  Tough implies impact resistance and the core shell rubbers of Woulters have a hard shell and a rubber core.  Since the toughening agents of Woulters are core-shell rubbers, they necessarily give the same properties as the instantly claimed core-shell rubbers including impact resistance.  See MPEP 2112.
The polyisocyanurates of Woulters will necessarily give thermosets because they have enough NCO groups to give crosslinking to thermoset.
Woulters thereby anticipates the instant claim 1.
The cured composition of Woulters discussed above containing the fillers of Woulter’s claim 14 falls within the scope of the instant claims 12 and 18 according to the applicant’s definition of “composite”.
The method of mixing and reacting the above components of Woulter gives the process of the instant claim 15.

Regarding claims 3 and 17:

     The instant claims 3 and 17 further define the aromatic polyisocyanates.  However, the instant claims 3 and 17 do not positively require the aromatic polyisocyanates therein to be present.  The aromatic polyisocyanates of the instant claims 3 and 17 therefore remain optional according to the instant claims 1 and 15 from which the instant claims 3 and 17 depend.
Woulters therefore anticipates the instant claims 3 and 17 for the same reason that it anticipates the instant claims 1 and 15.

Regarding claims 4, 5, and 7:

The catalysts of Woulter are the trimerization catalysts of the instant claim 4.  See Woulter, paragraph [0021].  The trimerization catalysts of Woulter are alkali or alkaline earth metal salts of the instant claim 5.  See Woulter, paragraph [0032].  The metals of Woulter, paragraph [0032] fall within the scope of the instant claim 7. 

Regarding claim 8:

The instant claim 8 further describes the mold release agents.  However, its use is not required because it is optional in claim 1.  The above discussed compositions of Woulter therefore anticipate the instant claim 8.

Regarding claims 9-11:

Woulter, paragraph [0106] most prefers to use about 1-10 weight% of their toughener.  The majority of this range is the same range as those of the instant claims 9-11.  This most preferred range of Woulter is therefore taken as disclosing the amounts of the instant claims 9-11 with sufficient specificity to anticipate them.

Regarding claims 13 and 19:

Woulters, claim 17 discloses making their cured product by pultrusion which falls within the scope of the instant claims 13 and 19.


8.      Claims 1, 3-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2017/0283545 Woulters.

The discussion of paragraph 7 above is repeated here in its entirety.

Regarding claims 1, 3-5, 7-13, 15, and 17-19:

Woulters does not exemplify the use of the aliphatic polyisocyanates disclosed therein.  While it is the examiner’s position that Woulters anticipates the use of aliphatic polyisocyanates for reasons discussed above, in the event that an authority disagrees, the following obviousness rejection is made.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed rejection to make the above discussed inventions of Woulter with aliphatic polyisocyanates because Woulter specifically teaches using aliphatic polyisocyanates to make their invention and the inventions of Woulter made with Woulter’s aliphatic polyisocyanates would have been expected to have the properties of Woulter’s composites and the properties of polyurethanes made with aliphatic polyisocyanates.

Regarding claim 6:

Woulters does not exemplify the catalysts of the instant claim 6.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed rejection to make the above discussed inventions of Woulter with the catalysts of the instant claim 6 because Woulter, paragraph [0109] discloses alkoxide catalysts including sodium ethoxide, and these catalysts would have been expected to catalyze trimerization of the polyisocyanates of Woulter.

Regarding claims 14 and 20:

Woulter does not specify the parts of the instant claims 14 and 20.  Woulter does teach making automotive parts, wind power devices, and structural parts from their composites at paragraph [0141].  This is taken as including all automove parts and all wind power device parts, including those of the instant claims 14 and 20.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed rejection to make the automotive parts, wind power device parts, and structural parts of the instant claims 14 and 20 from the composites of Woulter because they would have been expected to have the toughness imparted by the tougheners of Woulter.

9.      Claims 2 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2017/0283545 Woulters, as applied to claims 1,  in view of US Pat. Application Publication No. 201980255788 Hocke et al.           

The discussion of paragraph 7 above is repeated here in its entirety.


Regarding claims 2 and  16:

Woulter does not disclose the use of the polyisocyanates of the instant claims 2 and 16.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed rejection to make the above discussed inventions of Woulter with the polyisocyanates of the instant claims 2 and 16 because they are encompassed by the aliphatic and cycloaliphatic polyisocyanates of Woulter, Hocke, paragraphs [0022] and [0052] with the remainder of their disclosure discloses their use in similar polyisocyanurate forming composites, and the polyisocyanates of the instant claims 2 and 16 would have been expected to give only predictable properties to the composites of Woulter, including the properties they contribute to the composites of Hocke.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762